UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-7159


MARVIN W. MILLSAPS,

                  Petitioner - Appellant,

          v.

LEWIS    SMITH,      Administrator,     Albemarle     Correctional
Institution,

                  Respondent - Appellee,

          and

BUTCH JACKSON, Administrator, Nash Correctional Institution,

                  Respondent.


Appeals from the United States District Court for the Western
District of North Carolina, at Statesville.  Robert J. Conrad,
Jr., District Judge. (5:12-cv-00146-RJC)


Submitted:   October 17, 2013                 Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin W. Millsaps, Appellant Pro Se.   Mary Carla Hollis,
Assistant Attorney  General, Raleigh, North  Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Marvin        W.   Millsaps    seeks       to    appeal       the   district

court’s    order     denying    relief     on    his   28    U.S.C.     § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Millsaps has not made the requisite showing.                          Accordingly,

we deny Millsaps’s motion for a certificate of appealability and

dismiss the appeal.            We deny as well Millsaps’s other pending

motions, and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                           3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     4